Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 1-17 in the reply filed on 04/18/2022 is acknowledged.  The traversal is on the ground(s) that: (1) Group II cannot be separated with Group I by “product by process restriction;” (2) Group II can only be used by Group I; (3) there is no additional search burden for the Examiner.  This is not found persuasive because:
Regarding (1), the restriction was not a “product by process” type restriction.  Said restriction was a “product and a process of use” which is different from a process by which is product is produced.  Thus, Applicant’s arguments regarding (1) are moot.  In response to Applicant’s argument that Group II does not qualify as a process, the Examiner points out that although Group II is embodied as a non-transitory computer-readable storage medium, said medium is merely applying a method (i.e. a process) as is evident in claim 18.
Regarding (2), Applicant is merely making a statement that Group II can only be used by Group I.  However, the Examiner points out that the particular details of determining attachment of a module, establishing a communication protocol, and enabling performance of a test on the basis of establishing said communication protocol would not be unique for use with only the device of Group I.  For example, at the very least, a generic computing device with an external display device and at least one peripheral test equipment would also be usable with the claimed non-transitory computer-readable storage medium.
Regarding (3),  the Examiner respectfully disagrees and points out that Group II would be more appropriately classified in G06F13/00 which is not the same as Group I (as currently classified in the instant application).
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claim(s) 5-7, 11, 16, and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9917936 B2 to Gadi; Amit et al. in view of US 6064721 A to Mohammadian; Ali M. et al.

Re: Claim(s) 1, 12
Gadi discloses a 
comprising: a modular display unit (Fig. 4A and Col. 4 lines 49-50)
comprising a display element (see last citation), 
a display face to present the display element (see last citation), 
and a display connector face to connect to other modular units (Figs. 11-13B and Fig. 18, element 1806); 
a modular processing unit (Figs. 10A-10C and Fig. 18, elements 1802, 1808, 1810, 1804)
comprising a processor and memory (Fig. 24, element 2420.  Col. 12, lines 55-63 – 2420 is an FPGA), 
wherein: the modular processing unit comprises a processing unit interface (Fig. 24 – inherent as 2420 is depicted as being connected to the rest of printed circuit board 2410), 
a first processing unit connector face (Figs. 10A-10C – front view), 
and a second processing unit connector face (Figs. 10A-10C – back view); 
and at least one modular 
wherein the display connector face of the modular display unit comprises at least one coupling mechanism to enable connectivity and integration with at least one of the first processing unit connector face of the modular processing unit or a connector face of the at least one modular 
the coupling mechanism comprising at least one of a mechanical coupler, electrical coupler, or magnetic coupler (Fig. 23 and Col. 14, line 58 – Col. 15, line 21 – connection via rails and or ball springs (i.e. mechanical) or via electro-permanent magnets is disclosed).
Although Gadi discloses (Col. 11, lines 39-67) that modules types include sensor modules and that modules may additionally or alternatively incorporate suitable functionality, Gadi does/do not appear to explicitly disclose that the modular unit and/or modular subunit are a test unit and/or subunit respectfully.  
However, attention is directed to Mohammadian which discloses said limitation (see at least Abstract - A modular test instrument comprises a base unit and one of a selection of application modules, neither being capable of performing end-user functions without the other. When physically assembled to one another, the base unit and application module comprise a structurally unitary device specialized for performance of application-specific end-user functions).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gadi invention by employing the teaching as taught by Mohammadian to provide a module that is a test module.  The motivation for the combination is given by Mohammadian (column 1, lines 4-7 - application relates to a modular test instrument, wherein a base unit providing certain non-application-specific functions is specialized for a particular application by assembly thereto of an application module).

Re: Claim(s) 2, 13
Gadi in view of discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gadi further discloses wherein the modular display unit is replaceable with another modular display unit or non-display faceplate (Col. 15 lines 39-42 - modules may be interchangeable (i.e. replaceable) and may be positioned on a front side or a backside of the device depending on a slot configuration of the device.  The Examiner notes that this would be inclusive a display module).

Re: Claim(s) 3
Gadi in view of discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gadi further discloses wherein the display element of the modular display unit is a touchscreen comprising at least one of a liquid crystal display (LCD), a light emitting diode (LED) display, or an organic light emitting diode (OLED) display (Col. 11, line 55 - Examples of display modules include touchscreen LCD modules).

Re: Claim(s) 4
Gadi in view of discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gadi further discloses wherein the touchscreen is based on at least one of resistive, capacitive, acoustic, or optic technology (Col. 11, lines 1-11 – capacitive (i.e. touch) buttons disclosed as part of the display).

Re: Claim(s) 8
Gadi in view of discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gadi further discloses wherein the processing unit interface comprises at least one port for connecting to at least one of the following: a power adapter, an Ethernet link, a universal serial bus (USB) based connector, an audio input or output, or a memory card (Fig. 4, element 2430.  Col. 11, lines 39-67 – battery charging modules, USB modules, microphone modules, and flash memory modules are disclosed).

Re: Claim(s) 9, 14
Gadi in view of discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gadi further discloses wherein the test instrument, when the modular display unit, the modular processing unit, and at least one of the modular test unit or the modular test subunit is fitted and attached to one another, is an integrated, single test instrument for performing a network-related test or measurement (see at least Figs. 4A-4C).

Re: Claim(s) 10, 15
Gadi in view of discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gadi does/do not appear to explicitly disclose wherein the network-related test or measurement comprises at least one of: spectrum analysis, cable or fiber-optic link tests, radio or antenna tests, or measurements using transceivers.
However, further attention is directed to Mohammadian which discloses said limitation (Col. 9, lines 3-40 - each application module includes a physical interface for establishing signal-communicating connection to the equipment to be tested … It will be apparent to those of skill in the art that the details of the physical interface to the equipment to be tested are necessarily application-specific and so vary from one application module to the next … the physical interface may be provided by an antenna and transceiver for establishing wireless signal-communicating connection, e.g., for testing cellular telephone equipment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gadi invention by employing the teaching as taught by Mohammadian to provide the ability to utilize a vast array of different testing modules based on a particular application, such as using an antenna and transceiver for testing cellular telephone equipment.  The motivation for the combination is given by Mohammadian (column 1, lines 4-7 - application relates to a modular test instrument, wherein a base unit providing certain non-application-specific functions is specialized for a particular application by assembly thereto of an application module).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415